Title: To James Madison from Josef Yznardy, 4 March 1806 (Abstract)
From: Yznardy, Josef
To: Madison, James


                    § From Josef Yznardy. 4 March 1806, Cádiz. “I am just returned from Madrid to reside here, I have left Mr. Erving in good health, who has been received with the highest attention and politeness by the Prince of Peace, and Minister of State, with whom I have had various conferences respecting the pending affairs with the United States, and to the best of my believe their wishes are to establish and Keep a good and friendly Correspondance with our Government.
                    “Deprived of your valued instructions respecting the various points on which I have represented, and particularly respecting the Port of Algeziras, which is (as represented by some malicious person) abandoned by me, notwithstanding there been a clever Agent properly protected, as you are already informed by Mr. Anthony Terry; untill that Governmt. determines what may be proper in the business; therefore I consider myself free of all responsibility by what I have represented to you on said Subject; and as during my absence this Office has been attended with activity, attention, and th⟨e⟩ greatest Zeal, I hope in your rectitude that you will honor me with the same good oppinion I believe I always merited of you Sir—dispising the false Publication with which they accuse me, by aspersing that this Office and the Ports under its Districts are abandoned, when by the Official Correspondance with you the contrary is proved.
                    “The U. S. Frigate Essex H. G. Campbell Commr. is just arrived from Algeziras. I cannot tell the object of her voyage, because said Commr. was here a few weeks ago & valued on Mr. Meade without taking the least notice of this Office, notwithstanding that every politeness was shew’d him, and offered to assist him in every thing he wanted, & taking the proper steps to obtain prattic; the same has happen’d now, having Mr. Anty. Terry the V.Consul gone along side to pay his respects & offer him his Services in my name, he was answer’d that Commanders of Vessels of War were at liberty to value on whom they pleased, and that they only occupied the Consuls when they wanted them, such behaviour on his part may be the cause of some unjust and false complaints in disdain of this Office; therefore I shall esteem in a very particular manner your giving me instructions and advising me how I am to act in such cases, as I would be very sorry to be wanting in the least, or enter in to disputes, particuly. as it might be attributed to self interest, a thing that is against my upright way of acting.
                    “The Blockade of this Port, continues the same, as advised you by Mr. Terry.
                    “The French Frigates and Brigs sailed on the night of the 27th. ultimo with a strong fair Wind; it is reported for certain that the English Frigate and Brig that was off this Port spyed them, as the moment they sailed, the English began to make Signals & all sail, since said period no Vessels have been seen off.
                    “It is reported that the affairs of Naples will be settled to Satisfaction by the intercession of the Pope & King of Spain.”
                